Citation Nr: 0611480	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a disability of the 
upper back.

Entitlement to service connection for chronic sinusitis.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although the veteran also perfected 
an appeal of a denial of service connection for allergic 
rhinitis, this matter was resolved by an August 2005 RO 
decision granting service connection for this disability.


FINDINGS OF FACT

1.  The veteran does not have a chronic disability of the 
upper back.

2.  Chronic sinusitis was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Disability of the upper back was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2001, prior to its initial adjudication of 
the claims.  Although the appellant has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities for 
which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
either of the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The originating agency has obtained the veteran's available 
service medical records and post-service treatment records.  
The record also reflects that the veteran has been afforded 
an appropriate VA examination for sinusitis and was scheduled 
for an examination of her back.  She failed to appear for the 
back examination without explanation and has not indicated 
her willingness to report for an examination if another were 
to be scheduled.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
either of her claims.  In fact, she has stated that all 
pertinent evidence has been submitted. The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Upper Back Disability

Service medical records show that the veteran was treated in 
October and November 1979 for a back strain.  X-rays of the 
thoracic spine were unremarkable.  In March 1982, she was 
seen because of complaints of low back pain and dizziness.  
The examination of her back was negative.  In a report of 
medical history completed in connection with her separation 
examination in October 1986, the veteran denied having a 
history of recurrent back pain.  The report of the service 
separation examination is not available.  

Post-service treatment records show the veteran was seen in 
December 1997 for complaints of neck pain, and was diagnosed 
with torticollis.  None of the post-service medical evidence 
shows that the veteran complained of or was found to have a 
disorder of the upper back.  As noted above, the veteran 
failed to appear for a VA examination scheduled to determine 
if she has a back disability related to her active service.

In essence, the evidence of the current presence of this 
claimed disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render an opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Chronic Sinusitis

Service medical records show that the veteran was seen on a 
few occasions with complaints of headaches and congestion, 
and was diagnosed with mild frontal sinusitis, but they do 
not show that she was found to have a chronic sinus disorder.  
The veteran reported currently having or previously having 
had sinusitis in the October 1986 report of medical history.  
As noted above, the report of examination for separation is 
not available.  

Although the post-service medical evidence of record shows 
that the veteran currently has chronic sinusitis, there is no 
post-service medical evidence of chronic sinusitis until many 
years after the veteran's discharge from service or of a 
nexus between the veteran's current sinusitis and her 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folder in March 2004 has 
opined that the veteran's current sinusitis is not 
etiologically related to her military service.

In essence, the evidence of a nexus between the veteran's 
current chronic sinusitis and her military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is also against this claim.


							(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a disability of the 
upper back is denied.

Entitlement to service connection for chronic sinusitis is 
denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


